— Determination unanimously annulled on the law without costs and petition granted, in accordance with the following Memorandum: Petitioner’s proof established that, in order for her to participate in therapy or training, go to her gynecologist, attend community or social affairs, or visit her family, she needed a lightweight customized wheelchair. The record shows that the powered wheelchair she owned could not be used for those purposes and that using a standard manual wheelchair aggravated her medical condition. Her therapist, caseworker and doctor indicated that the use of a standard manual wheelchair caused petitioner to have pressure sores and back pains, aggravated her hiatal hernia, and predisposed her to the dislocation of joints. Petitioner was also required to use a manual wheelchair during the almost monthly repair or maintenance to her powered wheelchair. Because respondent Perales did not offer any contrary proof, the determination that a customized wheelchair was not "medically necessary” to prevent, correct, or cure petitioner’s condition (see, Social Services Law § 365-a) was not supported by substantial evidence (cf, Matter of Coffey v D’Elia, 61 NY2d 645). We therefore annul the respondent’s determination and grant the petition. (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Fudeman, J.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.